                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                  )
 BARBARA D. SMITH,                                )   CIVIL NO. 3:-17-cv-02080 (KAD)
     Plaintiff,                                   )
                                                  )
                                                  )
        v.                                        )
                                                  )
                                                  )   January 7, 2019
 NANCY A. BERRYHILL, Acting                       )
 Commissioner of Social Security,                 )
      Defendant.

 MEMORANDUM OF DECISION ON THE PLAINTIFF’S MOTION TO REVERSE,
AND THE DEFENDANT’S MOTION TO AFFIRM, THE COMMISIONER’S DECISION

Preliminary Statement

       Plaintiff Barbara D. Smith, proceeding pro se, brings this appeal under Section 205(g) of

the Social Security Act (hereinafter “the Act”), as amended, 42 U.S.C. § 405(g). She challenges

the denial of her application for Title II Disability Insurance Benefits under the Act. Pursuant to

the Court’s Standing Scheduling Order on Social Security Appeals, the Plaintiff was ordered to

file a “Motion for Order Reversing the Commissioner’s Decision, or for other relief, and a

supporting memorandum” within 60 days of the filing of the Commissioner’s Answer. The

Commissioner filed its Answer on February 15, 2018. On April 16, 2018, the Plaintiff filed a

document titled “Answer.” The Commissioner filed its Motion to Affirm on June 14, 2018. On

June 29, 2018, the Plaintiff filed a document titled “Plaintiff’s Reply Brief.” Neither of the

Plaintiff’s pleadings include legal argument or analysis, but both set forth the Plaintiff’s view as

to why the Commissioner’s decision was wrong. The Court therefore construes these pleadings,
in combination, to be Plaintiff’s Motion for Order Reversing the Commissioner’s Decision.1 The

Commissioner seeks to affirm the findings as being supported by substantial evidence in the

record. For the reasons set forth below, the plaintiff’s motion to reverse the Commissioner’s

decision is DENIED. The defendant’s motion to affirm the decision of the Commissioner is

GRANTED.

Standard of Review

         The plaintiff sought a determination that she was disabled as of February 6, 2008,

through March 31, 2009, the date last insured. A person is “disabled” under the Act if that person

is unable to “engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death of which has lasted or

can expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1)(a). A physical or mental impairment is one that “results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques. 42 U.S.C. § 423(d)(3). In addition, a claimant must

establish that her “physical or mental impairments are of such severity that [she] is not only

unable to do [her] previous work but cannot, considering [her] age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the national

economy …” 42 U.S.C. § 423(d)(2)(A). ). The Commissioner has established a five step

sequential analysis to which an ALJ must adhere when evaluating disability claims. See 20

C.F.R. 404.1520. In brief, the five steps are as follows: (1) the Commissioner determines

whether the claimant is currently engaged in substantial gainful activity; (2) if not,2 the


1
    When construing the pleadings of a pro se plaintiff, the court must construe the pleadings liberally and interpret
them as “raising the strongest arguments they suggest.” McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004).
2
  If the Claimant is engaged in substantial gainful activity, the claimant is not disabled under the Act and no further
analysis is required. See 20 C.F.R. §§ 404.1520(b), 416.920(b); Nettles v. Sullivan, 956 F.2d 820 (8th Cir. 1992).


                                                           2
Commissioner determines whether the claimant has a “severe impairment” which limits his or

her mental or physical ability to do basic work activities; (3) if such a “severe impairment” is

established, the Commissioner next determines whether the medical evidence establishes that the

claimant’s impairment “meets or equals” an impairment listed in Appendix 1 of the regulations;

(4) if the claimant does not establish the “meets or equals” requirement, the Commissioner must

then determine the claimant’s residual functional capacity (hereinafter “RFC”) to perform his or

her past work; (5) if the claimant is unable to perform his or her past work, the Commissioner

must next determine whether there is other work in the national economy which the claimant can

perform. 20 C.F.R. 404.1520(a)(4)(i)-(v).       The claimant bears the burden of proof with respect

to steps one through four. See Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008). The

Commissioner bears the burden as to step five, the existence of work in the national economy

which the claimant is capable of performing. McIntyre v Colvin, 758 F.3d 146, 150 (2d Cir.

2014). If the Commissioner fails to come forward with sufficient evidence on this issue, the

claimant is entitled to disability benefits. See Alston v. Sullivan, 904 F.2d 122, 126 (2d Cir.

1990).

         It is well-settled that the district court will reverse an ALJ’s decision only when it is

based upon legal error or when it is not supported by substantial evidence in the record. See

Beauvoir v. Chater, 104 F.3d 1432, 1433 (2d Cir. 1997); see also 42 U.S.C. § 405(g) (“The

findings of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive …”). “Substantial evidence is more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (internal quotations omitted). The Court

does not inquire as to whether the record might also support the plaintiff’s claims, but only




                                                    3
where there is substantial evidence to support the Commissioner’s decision. See Bonet ex rel.

T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013). The potential for drawing more than one

conclusion from the record does not preclude a finding that the Commissioner’s findings are

supported by substantial evidence. See Vance v. Berryhill, 860 F.3d 1114, 1120 (8th Cir. 2017).

Once an ALJ finds facts, the Court can reject those facts “only if a reasonable factfinder would

have to conclude otherwise.” Brault v. Social Sec. Admin., 683 F.3d 443, 448 (2d Cir. 2012).

The ALJ’s Decision

       At step one, the ALJ determined that the Plaintiff had not engaged in substantial gainful

activity since the amended claimed onset date, February 6, 2008, through March 31, 2009, the

date last insured. At step two, the ALJ found that the Plaintiff had several severe impairments,

specifically, diabetes mellitus, obesity, hypertension, shortness of breath, borderline

cardiomegaly and mild hypertensive heart disease. At step three, the ALJ found that the Plaintiff

did not establish an impairment or combination of impairments that meets or medically equals

the severity of the listed impairments in the regulations at 20 C.F.R. Part 404, Subpart 4,

Appendix 1. At step four, the ALJ determined that the Plaintiff had an RFC to perform a range of

light work. The ALJ placed limitations on this determination, however, finding that the plaintiff

could stand and walk for four hours; must never climb ladders, ropes or scaffolds, but could

occasionally climb ramps or stairs; and, was limited to occasional balancing, stooping, kneeling,

crouching and crawling. In light of these findings, the ALJ determined that the Plaintiff was

capable of performing past relevant work as a child support officer insofar as this job is generally

performed in the national economy at the sedentary level. The ALJ, relying in part on the

testimony of a vocational expert, found that the Plaintiff’s RFC did not preclude performance of

this sedentary level work: “[W]ith the past relevant work a child support officer, as classified in




                                                 4
the DOT at sedentary, the claimant would have been able to perform her past work, prior to the

date last insured.” The ALJ therefore concluded that the Plaintiff was not under a disability

during the relevant period, from February 6, 2008, through March 31, 2009, the date last insured.

Discussion

       At issue in this appeal is the Commissioner’s determination at step five of the sequential

analysis. The Plaintiff claims the vocational expert inaccurately assessed the job of “Child

Support Investigator” as sedentary, asserting that the “expert witness information was all

wrong.” The Court construes this as an assertion that ALJ’s should not have relied upon the

expert and/or as an assertion that the ALJ’s determination that the Plaintiff could perform past

relevant work is not supported by substantial evidence. The Commissioner, in response, avers

that the ALJ’s findings are well supported by substantial evidence and that it was reasonable for

the ALJ to credit and rely upon the vocational expert’s testimony.

       The plaintiff, in her “Answer,” avers that “Child Support Investigator” is “by no means a

sedentary job.” In support of her contention, the plaintiff relies upon a description of the “Child

Support Investigator” job as listed on the website America’s Job Exchange. This document was

offered by the plaintiff at the administrative hearing and is part of the administrative record. As

such, it was available to the ALJ when he issued his decision. In addition, in her “Reply,” the

Plaintiff argues that, inter alia, the jobs of “Child Support Investigator” and “Child Support

Officer” are “quite different.” In furtherance of this contention, the plaintiff provides a

description of “Child Support Officer,” as obtained from Eduers.com, ostensibly describing that

job as specifically performed in Santa Barbara County, California. This exhibit was not

contained in the administrative record.




                                                  5
        Generally, the Court may not consider additional extrinsic evidence “when reviewing the

findings of the Commissioner.” Brown v. Barnhart, 2003 WL 1888727, at *10 (S.D.N.Y. Apr.

15, 2003) (citations omitted), aff'd, 85 Fed.Appx. 249 (2d Cir.2004). In Social Security appeals,

the Court must base its review “upon the pleadings and transcript of the record.” 42 U.S.C. §

405(g). The Court “may at any time order additional evidence to be taken before the

Commissioner of Social Security, but only upon a showing that there is new evidence which is

material and that there is good cause for the failure to incorporate such evidence into the record

in a prior proceeding.” Id. Thus, remand based on the need to review new evidence requires “(1)

a showing that there is new and material evidence and (2) good cause for the failure to

incorporate that evidence into the record in a prior proceeding.” Skrodzki v. Comm’r of Soc. Sec.,

No. 11-CV-5173 MKB, 2013 WL 55800, at *4 (E.D.N.Y. Jan. 3, 2013) (internal quotation marks

omitted). New evidence is considered material if “(1) it is relevant to the claimant's condition

during the time period for which benefits were denied, (2) it is probative, and (3) there is a

reasonable possibility that the new evidence would have influenced the [Commissioner] to

decide claimant's application differently.” Williams v. Comm'r of Soc. Sec., 236 Fed. Appx. 641,

644 (2d Cir. 2007) (internal quotation marks omitted).

       Although “a claimant’s pro se status can establish good cause for purposes of remand,”

Skrodzki, 2013 WL 55800, at *5 (citing Jones v. Sullivan, 949 F.2d 57, 61 (2d Cir. 1991)), the

Plaintiff was represented by counsel throughout the administrative proceedings. Indeed, her

counsel cross-examined Scorzelli and submitted exceptions to the Appeals Council regarding the

reliability of Scorzelli’s testimony as well as Scorzelli’s subsequent answers to interrogatories.

Therefore, the Court finds Plaintiff has not shown good cause for failing to previously submit

this evidence. Further, the Court finds this document does not constitute “new and material




                                                  6
evidence” as defined above. Accordingly, the Court shall neither consider the Eduers.com

exhibit nor remand the matter so that the Commissioner can consider the document.

        In addressing the plaintiff’s claim on appeal, the question for this Court is whether the

ALJ’s determination, that the plaintiff could do past relevant work as a child support officer as it

generally performed in the national economy at the sedentary level, is supported by substantial

evidence in the record. For the reasons discussed below, and after a review of the entire record,

the Court answers this question in the affirmative. See Matta v. Astrue, 508 F. App’x 53, 56 (2d

Cir. 2013).

        As indicated, the Plaintiff challenges the testimony of vocational expert James Scorzelli.

Scorzelli testified that the plaintiff’s past work as a social services investigator, as actually

performed, was most similar to the position of child support officer, as described in the

Dictionary of Occupational Titles. Scorzelli testified regarding the existence of jobs in the

national economy that the plaintiff could perform at a sedentary level. Specifically, Scorzelli

testified that an individual such as the Plaintiff, with the same age, education and work

background who is limited to light work, subject to the exceptions listed in the RFC, could

perform the jobs of a “child support officer” or “Social Services officer” as defined by the DOT.

Scorzelli stated there were 4,512 child support officers and 7,302 Social Services officers in

Connecticut. Although Scorzelli testified that her past job, as described by the Plaintiff, related

most closely to that of a “welfare investigator,” as defined by the DOT, he noted that the skills

from her past job would “transfer” to a “child support officer” or “Social Services officer” job,

both of which are sedentary.

        Evidence from a vocational expert may be derived from the Dictionary of Occupation

Titles and also from other reliable publications. See 20 C.F.R. §§ 404.1566(d)-(e); 416.966(d)-




                                                   7
(e); SSR 00-4p. An ALJ may rely on vocational expert testimony where the expert identified the

sources consulted to determine the incidence factors. Galiotti v. Astrue, 266 F. App’x 66, 68 (2d

Cir. 2008). Courts frequently uphold ALJ decisions made in reliance on vocational expert

testimony. See Harper v. Berryhill, 2017 WL 3085806, at *15-16 (D. Conn. July 20, 2017).

       Here, the ALJ reasonably relied upon Scorzelli’s testimony and Scorzelli’s testimony

provides substantial evidence to support the ALJ’s decision.

       For all of the foregoing reasons, the plaintiff’s motion to reverse is DENIED. The

defendant’s motion to affirm is GRANTED.

       SO ORDERED at Bridgeport, Connecticut, this 7th day of January 2019.



                                             _______/s/___________
                                             KARI A. DOOLEY
                                             UNITED STATES DISTRICT JUDGE




                                                8
